Case 1:19-cv-21551-CMA Document 234 Entered on FLSD Docket 06/05/2020 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                              CASE NO. 19-CV-21551-ALTONAGA



  IN RE: FARM-RAISED SALMON AND SALMON
  PRODUCTS ANTITRUST LITIGATION




                       THE PARTIES’ JOINT MOTION FOR ENTRY OF
                            STIPULATED PROTECTIVE ORDER

         Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Plaintiffs and the

  Defendants (together, “the Parties”) hereby jointly and respectfully move for an entry of a

  Stipulated Protective Order in this matter. The requested protective order will facilitate discovery

  and maintain confidentiality of materials containing proprietary information, trade secrets, and/or

  other confidential or commercially sensitive information.

         The Parties hereby agree to and consent to the entry of the proposed Stipulated Protective

  Order, attached hereto as Exhibit A, and request that the Court enter such order.
Case 1:19-cv-21551-CMA Document 234 Entered on FLSD Docket 06/05/2020 Page 2 of 6




  Dated: June 5, 2020                       Respectfully submitted,


                                            PODHURST ORSECK, P.A.
                                            By: /s/ Peter Prieto
                                            Peter Prieto, FBN 501492
                                            John Gravante, III, FBN 617113
                                            Matthew P. Weinshall, FBN 84783
                                            Alissa Del Riego, FBN 99742
                                            SunTrust International Center
                                            One S.E. 3rd Ave, Suite 2300
                                            Miami, FL 33131
                                            Tel: (305) 358-2800
                                            pprieto@podhurst.com
                                            jgravante@podhurst.com
                                            mweinshall@podhurst.com
                                            adelriego@podhurst.com

                                            Interim Co-Lead Counsel         for     Direct
                                            Purchaser Plaintiff Class

                                            HAUSFELD LLP
                                            Michael P. Lehmann (pro hac vice)
                                            Christopher L. Lebsock (pro hac vice)
                                            600 Montgomery St. #3200
                                            San Francisco, CA 94111
                                            Tel: (415) 633-1908
                                            mlehmann@hausfeld.com
                                            clebsock@hausfeld.com

                                            HAUSFELD LLP
                                            Reena A. Gambhir (pro hac vice)
                                            1700 K Street, N.W., Suite 650
                                            Washington D.C. 20006
                                            Tel: (202) 540-7200
                                            rgambhir@hausfeld.com

                                            Interim Co-Lead Counsel
                                            for Direct Purchaser Plaintiff Class


                                            KOPELOWITZ OSTROW FERGUSON
                                            WEISELBERG GILBERT
                                            Robert C. Gilbert, FBN 561861
                                            Daniel E. Tropin, FBN 100424
                                            2800 Ponce de Leon Boulevard, Suite 1100



                                        1
Case 1:19-cv-21551-CMA Document 234 Entered on FLSD Docket 06/05/2020 Page 3 of 6




                                                   Coral Gables, FL 33134
                                                   Tel: (305) 384-7269
                                                   gilbert@kolawyers.com
                                                   tropin@kolawyers.com

                                                   Direct Purchaser Plaintiffs’ Liaison Counsel




         FREED KANNER LONDON &                            STEYER LOWENTHAL
         MILLEN, LLC                                      BOODROOKAS             ALVAREZ          &
         Kimberly A. Justice, (pro hac vice)              SMITH, LLP
         923 Fayette Street                               Allan Steyer (pro hac vice)
         Conshohocken, PA 19428                           Jill M. Manning (pro hac vice)
         Tel: (610) 234-6487                              D. Scott Macrae (pro hac vice)
         kjustice@fklmlaw.com                             235 Pine Street, 15th Floor
                                                          San Francisco, CA 94104
         FREED KANNER LONDON &                            Tel: (415) 421-3400
         MILLEN, LLC                                      asteyer@steyerlaw.com
         Steven A. Kanner, (pro hac vice)                 jmanning@steyerlaw.com
         Douglas A. Millen, (pro hac vice)                smacrae@steyerlaw.com
         Brian M. Hogan, (pro hac vice)
         2201 Waukegan Road, Suite 130                    WOLLMUTH MAHER & DEUTSCH
         Bannockburn, IL 60015                            LLP
         Tel: (224) 632-4500                              Ronald J. Aranoff (pro hac vice)
         skanner@fklmlaw.com                              Ryan J. Keenan (pro hac vice)
         dmillen@fklmlaw.com                              Scott C. Ferrier (pro hac vice)
         bhogan@fklmlaw.com                               500 Fifth Avenue, 12th Floor
                                                          New York, NY 10110
         PRETI, FLAHERTY,                                 Tel: (212) 382-3300
         BELIVEAU & PACHIOS, LLP                          raranoff@wmd-law.com
         Gregory P. Hansel, FBN 607101                    rkeenan@wmd-law.com
         Randall B. Weill (pro hac vice)                  sferrier@wmd-law.com
         Michael S. Smith (pro hac vice)
         One City Center                           Members of Direct        Purchaser   Plaintiffs’
         P.O. Box 9546                             Executive Committee
         Portland, ME 04112-9546
         Tel: (207) 791-3000
         ghansel@preti.com
         rweill@preti.com
         msmith@preti.com




                                               2
Case 1:19-cv-21551-CMA Document 234 Entered on FLSD Docket 06/05/2020 Page 4 of 6




   By:    /s/ Adam L. Schwartz            By:     /s/ Sara L. Salem
   HOMER BONNER JACOBS ORTIZ,             FRESHFIELDS BRUCKHAUS
   P.A.                                   DERINGER US LLP
   1200 Four Seasons Tower                700 13th Street NW, 10th Floor
   1441 Brickell Avenue                   Washington, D.C. 20005
   Miami, Florida 33131                   Sara L. Salem
   Adam L. Schwartz                       Email: sara.salem@freshfields.com
   Email: aschwartz@homerbonner.com       Florida Bar No: 1011429
   Florida Bar No: 0103163                Eric J. Mahr (pro hac vice)
                                          Email: eric.mahr@freshfields.com
   QUINN EMANUEL URQUHART &
   SULLIVAN, LLP                          Counsel for Defendants Grieg Seafood ASA;
   51 Madison Avenue, 22nd Floor          Grieg Seafood BC Ltd.; Ocean Quality AS; Ocean
   New York, New York 10010               Quality North America Inc.; Ocean Quality USA
   865 S. Figueroa Street, 10th Floor     Inc.; and Ocean Premium Brands, Inc.
   Los Angeles, California 90017
   Stephen Neuwirth (pro hac vice)
   Email:                                 By:     /s/ John C. Seipp
   stephenneuwirth@quinnemanuel.com       BOWMAN AND BROOKE, LLP
   Sami Rashid (pro hac vice)             Two Alhambra Plaza, Suite 800
   Email: samirashid@quinnemanuel.com     Miami, Florida 33134
   Christopher Tayback (pro hac vice)     John C. Seipp
   Email: christayback@quinnemanuel.com   Email: john.seipp@bowmanandbrooke.com
                                          Florida Bar No: 289264
   Counsel for Defendant SalMar ASA       Christine L. Welstead
                                          Email:christine.welstead@bowmanandbrooke.com
                                          Florida Bar No: 970956

                                          CLEARY GOTTLIEB STEEN &
                                          HAMILTON LLP
                                          2112 Pennsylvania Avenue, NW
                                          Washington, D.C. 20037
                                          Matthew Bachrack (pro hac vice)
                                          Email: mbachrack@cgsh.com
                                          David I. Gelfand (pro hac vice)
                                          Email: dgelfand@cgsh.com

                                          Counsel for Defendants Leroy Seafood USA Inc.
                                          and Leroy Seafood AS




                                            3
Case 1:19-cv-21551-CMA Document 234 Entered on FLSD Docket 06/05/2020 Page 5 of 6




   By: /s/ Lawrence D. Silverman
   AKERMAN LLP
   Three Brickell City Centre
   98 SE 7th Street, Suite 1100
   Miami, Florida 33131
   Lawrence D. Silverman
   Email:
   lawrence.silverman@akerman.com
   Florida Bar No: 7160
   Diane O. Fischer
   Email: deedee.fischer@akerman.com
   Florida Bar No: 99456

   SKADDEN, ARPS, SLATE,
   MEAGHER
   & FLOM LLP
   One Manhattan West
   New York, New York 10001
   Karen H. Lent (pro hac vice)
   Email: karen.lent@skadden.com

   Counsel for Defendants Mowi Ducktrap,
   LLC f/k/a Ducktrap River of Maine LLC;
   Mowi USA, LLC f/k/a Marine Harvest
   USA, LLC; Mowi Canada West, Inc. f/k/a
   Marine Harvest Canada, Inc.; and Mowi
   ASA




                                            4
Case 1:19-cv-21551-CMA Document 234 Entered on FLSD Docket 06/05/2020 Page 6 of 6




                                  CERTIFICATE OF SERVICE
         I hereby certify that on June 5, 2020, I electronically filed the foregoing document with the

  Clerk of the Court using CM/ECF. I also certify the foregoing document is being served this day

  on all counsel of record via transmission of notice of Electronic Filing generated by CM/ECF.



                                                        By: /s/ Peter Prieto
                                                            Peter Prieto




                                                   5
